60 F.3d 828NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Joseph PARILLO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-4163.
United States Court of Appeals, Sixth Circuit.
June 27, 1995.

Before:  BROWN, BOGGS and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Petitioner, Joseph Parillo, a federal prisoner, appeals the denial by the district court of his motion, filed pursuant to 28 U.S.C. Sec.2255, to vacate or set aside his judgment of conviction and sentence.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred when it denied the relief sought by petitioner's motion.


3
In his appeal, petitioner contends that (1) his trial counsel was ineffective, (2) prosecution witnesses perjured themselves, and (3) the district court should have granted him an evidentiary hearing or the issues raised by his motion.


4
In its opinion and order, filed on August 30, 1994, the district court adequately set out the reasons petitioner's first two contentions are without merit, and we adopt the reasoning of the district court.


5
As for the third issue raised on appeal, an evidentiary hearing is not required when the record reveals that petitioner has no claim to relief.  United States v. Todaro, 982 F.2d 1025, 1030 (6th Cir.), cert. denied, 113 S. Ct. 2424 (1993).  The gravamen of petitioner's claim below was that he received ineffective assistance of counsel at his trial.  He was afforded adequate opportunity to focus on this claim through the presentation of affidavits and other documentation.  Petitioner was not entitled to a retrial of his case.


6
The order of the district court is affirmed.